Citation Nr: 1817876	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lupus. 

3.  Entitlement to service connection for lupus. 

4.  Entitlement to service connection for loss of eyesight, secondary to lupus. 

5.  Entitlement to service connection for chest pain, secondary to lupus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1964 to November 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2016 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The Board notes that the Veteran had disagreed with the initial rating assigned for a right ear hearing loss disability.  The RO issued a statement of the case addressing that issue in January 2017.  However, the Veteran specifically limited his appeal to the issues listed above when he filed his February 2017 VA Form 9.  As such, the initial rating claim for right ear hearing loss is no longer in appellate status, and will be discussed no further.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for hearing loss of the left ear, lupus, loss of eyesight, and chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied the Veteran's claim of entitlement to service connection for lupus.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the denial. 

2.  Evidence received since the final August 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for lupus. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's service-connection claim for lupus.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening the Claim of Service Connection for Lupus

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).
If a claim of entitlement to service connection has previously been denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence VA is required to review for newness and materiality is that which has been submitted by the claimant since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist. Shade, 24 Vet. App. at 118.

Analysis

The Veteran first filed a claim of entitlement to service connection for lupus in February 2007.  The RO denied the claim in August 2007.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of that rating decision, therefore the decision became final.  
The August 2007 rating decision acknowledged that the Veteran had a current diagnosis of lupus, but denied the claim based on the fact that there was no evidence that the condition began in service or within one year of separation.  For evidence to be new and material to this claim, it must therefore speak to the establishment of a relationship between the diagnosed claim and the Veteran's military service.  

In his January 2018 hearing, and in a written statement submitted shortly after the hearing, the Veteran testified that he suffered from insect bites during training at Fort Campbell in Kentucky.  He claimed that the bites developed into sores and rashes that went away with medication, but came later came back.  He testified that this became a pattern for many years and eventually included pain in his joints, stiffness, and swelling.  At the hearing, the Veteran claimed that his private rheumatologist had told him that it was likely that the bug bites caused lupus.  See January 2018 Hearing Transcript, p. 27.  The Board notes that the Veteran is competent to relay conversations with his doctor regarding the diagnosis and onset of a disease.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Both the Veteran's statement regarding the bug bites incurred during training and the claim that a doctor associated those bites with a later diagnosis of lupus were not of record at the time of the last final denial and are material to establishing a nexus between the current diagnosis and an in-service event.  The aforementioned evidence, therefore, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claim.  Without yet addressing the probative value of these additional statements, the Board acknowledges that they satisfy the low threshold of new and material evidence required to reopen the claim.  To this extent only, the appeal is granted.


ORDER

The claim of entitlement to service connection for lupus is reopened. 


REMAND

As a preliminary matter, the Board notes that in his January 2018 statement regarding the insect bites he believes caused his lupus, the Veteran stated that he received those bites in training at Fort Campbell in 1968.  The Veteran's certificate of release from service shows his active duty time as December 1964 to November 1966.  It appears that there has been no effort made to verify any additional service.  Clarification is needed as to the duration and nature of the Veteran's service after his 1966 discharge, to include reserve duty or active duty training with the National Guard, and any medical records from that service should be obtained. 

Left Ear Hearing Loss

In order for a medical opinion to be of probative value, it must be supported by sufficient medical rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In its February 2016 rating decision, the RO denied the claim because the Veteran had not established that current left ear hearing loss was due to military service.  The RO based this determination on the opinion of a January 2016 VA examiner, who concluded that left ear hearing loss was less likely than not caused by or incurred in service.  In the same report, the examiner concluded that it was at least as likely as not that the Veteran's right ear hearing loss was due to military service, noting that the Veteran's military occupational specialty (MOS) of field artillery surveyor has been linked to acoustic trauma.  Presently, the Veteran has an average hearing loss of 39 decibels in both the right and left ears.  The rationale for why hearing loss of the right ear was related to service, but not the left, was that the Veteran's right ear hearing worsened-from a 0 to 10 and 0 to 15 decibel threshold at the 500 and 1000 Hertz frequencies, respectively-between entry and separation, but did not worsen in the left ear.  The rationale does not explain the medical significance of these changes or why, from a medical standpoint, the lack of worsening in service has a bearing on the issue.  Because the rationale is not sufficient for the Board to decide the claim, a new medical opinion is necessary.



Lupus and Secondary Conditions

The Veteran's record clearly shows a current diagnosis of lupus, with indications of symptoms beginning around 1994 and a confirmed diagnosis in 1998.  At issue is whether the disease was caused by or incurred in service.  The Veteran claims that his private rheumatologist supported the theory that lupus was caused by insect bites the Veteran incurred during training at Fort Campbell.  However, to date, there is no documentation of that opinion, or of any other nexus opinion regarding lupus, in the claims file.  A medical opinion, supported by adequate rationale, is necessary for the Board to make a decision on the claim. 

The Veteran's sole contentions regarding the issues of loss of eyesight and chest pain are that they are related to lupus.  This sole theory of causation is evident in the Veteran's filing of the claim and is bolstered by his hearing testimony before the Board.  Accordingly, development of these claims is first dependent on passing the threshold of service connection for lupus.  

The Veteran's medical record shows a February 2016 diagnosis of cataracts and plaquenil maculopathy of the left eye.  Furthermore, the record shows a history of complaints of chest pain associated with pleurisy and pleural effusion, as well as an October 2016 diagnosis of sinus bradycardia and left ventricular hypertrophy.  If development returns a positive nexus opinion relating lupus to military service, additional examinations are necessary to determine all diagnosed conditions related to loss of eyesight and chest pain, and to determine whether those diagnosed conditions are as likely as not caused by lupus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army National Guard following his November 1966 discharge from active duty. 

2.  Request all National Guard service treatment records and associate them with the record.  Any negative responses should be properly documented in the record. 

3.  Arrange for an appropriate medical examiner to provide an opinion regarding the Veteran's left ear hearing loss.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's left ear hearing loss is the result of disease or injury incurred in or aggravated by service.  In providing this opinion, the examiner should address: 

* The Veteran's military occupational specialty of field artillery surveyor. 

* The Veteran's currently service-connected right ear hearing loss. 

* The significance, if any, of the Veteran's audiological examinations on entry and separation from service

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.
4.  Arrange for an appropriate medical examiner to provide an opinion regarding the Veteran's diagnosed lupus.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that lupus is the result of disease or injury incurred in or aggravated by service.  In providing this opinion, the examiner should address: 

* The Veteran's contention that he incurred insect bites during training at Fort Campbell in 1968 that later developed into recurring rashes and sores, and eventually pain, stiffness, and swelling. 

* The Veteran's competent lay assertion that a private rheumatologist supported the theory that lupus likely developed as a result of insect bites incurred in service. 

* Whether any current medical literature supports a relationship between insect bites and the eventual onset of lupus.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report.

5.  If, and only if, the opinion requested in directive #4 finds that it is at least as likely as not that lupus is the result of disease or injury incurred in or aggravated by service, arrange to have the Veteran scheduled for a VA eye examination.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and made available prior to the completion of the examiner's report, and all clinical findings should be reported in detail.  

The examiner should clearly identify all current disabilities associated with loss of eyesight, to include cataracts and plaquenil maculopathy of the left eye.  Then, with respect to each such diagnosed disability, the examiner should render an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is caused or aggravated beyond its natural progression by lupus, and/or medication the Veteran has taken for the treatment of lupus.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached. 

6.  If, and only if, the opinion requested in directive #4 finds that it is at least as likely as not that lupus is the result of disease or injury incurred in or aggravated by service, arrange to have the Veteran scheduled for a VA examination of cardiopulmonary conditions.  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and made available prior to the completion of the examiner's report, and all clinical findings should be reported in detail.  

The examiner should clearly identify all current disabilities associated with the Veteran's claims of chest pain, to include sinus bradycardia, left ventricular hypertrophy, pleurisy, and pleural effusion.  Then, with respect to each such diagnosed disability, the examiner should render an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is caused or aggravated beyond its natural progression by lupus or medication the Veteran has taken for the treatment of lupus.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed report. 

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


